Citation Nr: 1011691	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-26 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for internal derangement of the right knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for internal derangement of the left knee with 
degenerative joint disease.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to 
February 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, inter alia, granted the 
Veteran's claims for service connection for derangement of 
both knees, and assigned a noncompensable rating for both 
knees, effective February 11, 2005.  The case was later 
transferred to the RO in St. Petersburg, Florida.  In May 
2006, the RO in St. Petersburg, Florida, assigned an initial 
evaluation of 10 percent disabling for derangement of the 
right knee, and assigned an evaluation of 10 percent 
disabling for derangement of the left knee with degenerative 
joint disease, effective February 11, 2005.

In February 2009, the Veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge (video 
conference hearing); a copy of the transcript is associated 
with the record.

In March 2009, the Board remanded this case for additional 
development.  This case is now before the Board for further 
appellate consideration.

The Veteran, in a February 2010 letter, waived RO 
consideration of the evidence submitted following the most 
recent review by the Agency of Original Jurisdiction (AOJ).  
38 C.F.R. § 20.1304(c) (2009).




FINDINGS OF FACT

1.  For the Veteran's service-connected right knee internal 
derangement with degenerative joint disease, the evidence of 
record does not reveal limitation of flexion to 30 degrees, 
or limitation of extension to 15 degrees.  The degree of 
functional loss due to pain, mild crepitus, lack of 
endurance, and other functional loss clearly affecting daily 
activities and employment, is already adequately reflected in 
the current rating assigned. 

2.  As of December 21, 2006, the Veteran's right knee is also 
characterized by slight lateral instability, a subluxating 
right kneecap, and slight laxity and unstable medial and 
lateral ligaments.

3.  Prior to July 10, 2009, the Veteran's left knee internal 
derangement with degenerative joint disease is not manifested 
by limitation of flexion to 30 degrees, or limitation of 
extension to 15 degrees.  The degree of functional loss due 
to pain, lack of endurance, use of a knee brace and other 
functional loss clearly affecting daily activities and 
employment, is already adequately reflected in the current 
rating assigned. 

5.  As of July 10, 2009, the Veteran's left knee is 
characterized by slight lateral instability and slight laxity 
and unstable medial and lateral ligaments.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for internal derangement with degenerative 
joint disease of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009).

2.  As of December 21, 2006, the criteria are met for a 
separate 10 percent rating, but no greater, for slight 
lateral instability and subluxation associated with his 
service-connected right knee disability.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5257 
(2009).

3.  The criteria for an initial disability rating in excess 
of 10 percent for internal derangement with degenerative 
joint disease of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009).

4.  As of July 10, 2009, the criteria are met for a separate 
10 percent rating, but no greater, for slight lateral 
instability and subluxation associated with his service-
connected left knee disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Letters dated March 2005, May 2006, March 2008, May 2008, and 
December 2008, provided to the Veteran before the June 2005 
rating decision, the March 2008 supplemental statement of the 
case, the June 2008 supplemental statement of the case, and 
the January 2010 supplemental statement of the case, 
respectively,  satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  The letters 
informed the Veteran of what evidence was needed to establish 
his claim, what VA would do and had done, and what evidence 
he should provide.  The March 2005 and March 2008 letters 
also informed the Veteran that it was his responsibility to 
help VA obtain medical evidence or other non-government 
records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Court 
held in Dingess that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007).  Here, the Veteran was 
provided with such notice in May 2006 and December 2008.  
Additionally, the RO granted service connection for the 
Veteran's bilateral knee disabilities in its June 2005 rating 
decision.  Consequently, no further notice pursuant to 
38 U.S.C. § 5103(a) is required.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's service treatment records and VA 
treatment records.  Notably, the Veteran informed VA at a 
February 2009 hearing before the undersigned Veterans Law 
Judge that all of his treatment for his knee disorders was at 
VA facilities.  See pp. 6, 8; see also the Veteran's April 
2009 letter to VA.  The Veteran was also provided with VA 
examinations of his knees in May 2005, November 2006, and 
July 2009.  Thus, the Board considers the VA's duty to assist 
satisfied.  Accordingly, the Board finds that no further 
assistance to the Veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A (2009).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Regarding the issues of increased ratings for the Veteran's 
service-connected bilateral knee disabilities, in March 2009, 
the Board instructed the RO to obtain additional medical 
records since December 2006, and provide the Veteran with a 
VA orthopedic examination by an appropriate specialist.  The 
Board finds that the RO has complied with these instructions; 
it obtained the Veteran's medical records, and provided him 
with a VA examination in July 2009.  Stegall, supra.

Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the United States Court of Appeals for Veterans 
Claims (Court) has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (2009).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  It is the intention of the VA Schedule 
for Rating Disabilities (Rating Schedule) to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

Under Diagnostic Code 5256, a disability rating of 30 percent 
applies where there is ankylosis of the knee with favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees.  A disability rating of 40 percent 
applies where there is ankylosis of the knee in flexion 
between 10 degrees and 20 degrees.  A disability rating of 50 
percent applies where there is ankylosis of the knee in 
flexion between 20 degrees and 45 degrees.  A disability 
rating of 60 percent applies where there is extremely 
unfavorable ankylosis of the knee in flexion at an angle of 
45 degrees or more.

Under Diagnostic Code 5257, a disability rating of 10 percent 
applies where there is slight recurrent subluxation or 
lateral instability.  A disability rating of 20 percent 
applies where there is moderate recurrent subluxation or 
lateral instability.  A disability rating of 30 percent 
applies where there is severe recurrent subluxation or 
lateral instability.

Under Diagnostic Code 5260, a noncompensable disability 
rating applies where flexion of the leg is limited to 60 
degrees.  A disability rating of 10 percent applies where 
flexion of the leg is limited to 45 degrees.  A disability 
rating of 20 percent applies where flexion of the leg is 
limited to 30 degrees.  A disability rating of 30 percent 
applies where flexion of the leg is limited to 15 degrees.

Under Diagnostic Code 5261, a noncompensable disability 
rating applies when extension of the leg is limited to 5 
degrees.  A disability rating of 10 percent applies when 
extension of the leg is limited to 10 degrees.  A disability 
rating of 20 percent applies when extension of the leg is 
limited to 15 degrees.  A disability rating of 30 percent 
applies when extension of the leg is limited to 20 degrees.  
A disability rating of 40 percent applies when extension of 
the leg is limited to 30 degrees.  A disability rating of 50 
percent applies when extension of the leg is limited to 45 
degrees.

Normal range of motion of the knee is extension to 0 degrees, 
and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

VA General Counsel has held that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9- 
2004 (Sept. 17, 2004).

A Veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257 
(Recurrent subluxation or lateral instability of the knee).  
VAOPGCPREC 23-97; Esteban v. Brown, 6 Vet. App. 259 (1994).

Additionally, where the limitation of motion of the knee is 
noncompensable under the aforementioned ratings, degenerative 
arthritis may be rated under Diagnostic Code 5003.  A 
disability rating of 10 percent applies when there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups.  A disability rating of 20 
percent applies when there is x-ray evidence of involvement 
of two or more major joints, or two or more minor joint 
groups, with occasional incapacitating exacerbations.

Right Knee

The Veteran contends at his February 2009 hearing before the 
undersigned Veterans Law Judge that he is entitled to a 
disability rating in excess of 10 percent for internal 
derangement of his right knee.  He reports that he has 
instability in his right knee.  See p. 7.  He also reports 
that he has been diagnosed with arthritis in his right knee.  
Id. at pp. 9-10.

In a February 2010 letter, the Veteran further contends that 
his December 2009 VA treatment record does not adequately 
reflect the severity of his condition, because he had taken 
pain medication just prior to that testing, and because he 
had "terrible pain" for a few days after the examination 
which required intraarticular injections in both knees within 
30 days.  The Board notes that its decision reflects the 
worsening in the Veteran's right knee condition demonstrated 
in examinations and treatment records prior to December 2009.  
Moreover, the Veteran's rating was not reduced as a result of 
his December 2009 VA treatment record.

In May 2005, the Veteran was provided with his first VA 
examination of his knees.  The examiner reviewed the claims 
file.  The Veteran reported having a knee brace at home, 
which he uses as needed.  The Veteran also reported taking 
pain medication for his knees as needed.  The Veteran stated 
that his knees usually do not bother him in the performance 
of his job as a gas station employee.  With respect to 
activities of daily living, the Veteran reported that his 
knees bother him when he squats and climbs stairs.  On 
examination, the VA examiner found that the Veteran was 
overweight.  Inspection of the knees revealed no tenderness 
to palpation of the right knee.  There was no evidence of 
instability or deformity.  The Veteran had right knee 
extension to 0 degrees, and flexion to 120 degrees; he had no 
additional range of motion lost due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
examiner noted that an April 2002 magnetic resonance imaging 
(MRI) showed no evidence of meniscal tears; there was a 
chondral effect within the upper and lateral aspect of the 
patellar cartilage with a small amount of subchondral bone 
marrow edema.  An x-ray revealed osseous alignment within 
normal limits, no definite evidence of acute fracture, and a 
suggestion of small right knee joint effusion.  The examiner 
diagnosed the Veteran with mild internal derangement of the 
knees.

In November 2006, the Veteran was provided with his second VA 
examination of his knees.  The examiner did not have the 
claims file available for review.  The Veteran reported 
having no flare-ups of pain in his right knee.  He reported 
that he has decreased range of motion in his knees, his knees 
give out, he does not use a brace for his right knee, and he 
takes pain medication for his knees.  The Veteran noted that, 
at work, he cannot climb ladders, avoids climbing stairs when 
possible, and avoids lifting more than 30 or 40 pounds.  He 
also reported that he cannot ride a bicycle, run, jog, play 
baseball or football, or use exercise equipment with stairs.  
On examination, the Veteran had right knee extension to 0 
degrees, and flexion to 115 degrees; he had painful motion 
from 105 to 115 degrees of flexion, and no additional range 
of motion loss due to pain, fatigue, weakness, lack of 
endurance, or incoordination following repetitive use.  The 
Veteran's right knee medial and lateral ligaments were 
stable, with varus/valgus in 30 degrees of flexion, and 
varus/valgus in extension.  The Veteran's right anterior and 
posterior cruciate ligaments were stable.  The VA examiner 
diagnosed the Veteran with degenerative joint disease of the 
right knee.

In December 2006, a VA primary care physician found that the 
Veteran had slight patellar instability in the right knee, 
and a subluxating right kneecap.  He further found that the 
Veteran's right knee opened somewhat on valgus stress, had 
mild crepitus, and had no effusion.

In July 2009, the Veteran was provided with his third VA 
examination of his knees.  The examiner reviewed the claims 
file.  The Veteran reported having knee pain; decreased range 
of motion; laxity of the knees 3 to 4 times a day, with 
falling; grinding of the bones in the knees; popping of the 
knees; locking of the knees once per week; and intermittent 
swelling of the knees.  The Veteran reported using a right 
knee brace twice per week, as well as medication.  The 
Veteran reported that he could not climb ladders, avoids 
climbing stairs, and avoids lifting more than 10 to 15 
pounds.  He further reported that he cannot ride a bicycle, 
run, or jog; cannot play baseball, football, tennis, or golf; 
and cannot use exercise equipment with stairs.  On 
examination, the Veteran had right knee extension to 0 
degrees, and flexion to 50 degrees; he had painful motion at 
50 degrees of flexion, and no additional range of motion loss 
due to pain, fatigue, weakness, lack of endurance, or 
incoordination following repetitive use.  The examiner found 
that the Veteran had unstable medial and lateral ligaments in 
his right knee with varus/valgus in 30 degrees of flexion, 
and slight laxity.  The examiner found that the Veteran had 
stable medial and lateral ligaments in his right knee with 
varus/valgus in extension.  The Veteran's right knee anterior 
and posterior cruciate ligaments were stable.  The Veteran's 
right knee was without palpable or audible click, based on 
McMurray's test.  The examiner found tenderness of the right 
knee anterior area, with no weakness, crepitus, or 
subluxation.  X-rays of the Veteran's right knee showed 
continued minimal joint space narrowing, no evidence of an 
acute fracture or subluxation, and no significant interval 
change from prior x-rays.  The Veteran had minimal lateral 
tibial spine beaking and prominence and rounding of the 
medial tibial spine.  The examiner diagnosed the Veteran with 
internal derangement of the right knee, degenerative joint 
disease of the right knee, small right knee joint effusion, 
and slight laxity of the right knee.

The Veteran is not entitled to a rating under Diagnostic Code 
5256, because he has not been diagnosed with ankylosis of the 
right knee.

The Veteran is entitled to a disability rating of 10 percent 
under Diagnostic Code 5257 as of December 21, 2006, because 
he has slight lateral instability of the right knee.  On 
December 21, 2006, a VA primary care physician found that he 
had slight patellar instability in the right knee, and a 
subluxating right kneecap.  Likewise, in July 2009, a VA 
examiner found that he had slight laxity and unstable medial 
and lateral ligaments in his right knee.

The Veteran is not entitled to a compensable rating under 
Diagnostic Code 5260, because he has flexion of his right leg 
to 50 degrees.  Limitation of flexion of the leg to 45 
degrees is required for a compensable rating under Diagnostic 
Code 5260.

The Veteran is not entitled to a rating under Diagnostic Code 
5261, because he has right knee extension to 0 degrees.  
Limitation of extension of the leg to 10 degrees is required 
for a compensable rating under Diagnostic Code 5261.

Because the Veteran's limitation of motion (flexion and 
extension) is noncompensable, and because he has been 
diagnosed with degenerative arthritis (i.e., degenerative 
joint disease), he is entitled to a 10 percent disability 
rating under Diagnostic Codes 5003, 5010.

As noted above, a Veteran who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257 (Recurrent subluxation or lateral instability 
of the knee).  VAOPGCPREC 23-97; Esteban, supra.

Because the Veteran was found to have no evidence of 
instability in his May 2005 VA examination, and because his 
right knee lateral ligaments were found to be stable in his 
November 2006 VA examination, the Veteran is entitled to a 10 
percent rating under Diagnostic Code 5257 as of December 21, 
2006, on which date he was first diagnosed with slight 
patellar instability in the right knee, and a subluxating 
right kneecap.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  Even with consideration of pain on 
movement, the Veteran's service-connected right knee 
disabilities did not fall within the criteria warranting a 
higher evaluation than described above.

In summary, the Board finds that the criteria for an initial 
disability rating in excess of 10 percent for internal 
derangement with degenerative joint disease of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2009).

The Board further finds that, resolving all reasonable doubt 
in favor of the Veteran, as of December 21, 2006, the 
criteria for a separate rating of 10 percent, but no greater, 
for slight lateral instability and subluxation of the right 
kneecap have been met.  Diagnostic Code 5257 (2009).

The Board has considered the issue of whether the Veteran's 
right knee disability, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Because 
there is no evidence of marked interference with employment 
or frequent periods of hospitalization, the application of 
the regular schedular standards is not found to be 
impractical in this case.



Left Knee

The Veteran contends at his February 2009 hearing before the 
undersigned Veterans Law Judge that he is entitled to a 
disability rating in excess of 10 percent for internal 
derangement of his left knee with degenerative joint disease.  
He reports that he has instability in his left knee.  See p. 
7.  He also reports that he has been diagnosed with arthritis 
in his left knee.  Id. at pp. 9-10.

As noted above, in a February 2010 letter, the Veteran 
further contends that his December 2009 VA treatment record 
does not adequately reflect the severity of his condition, 
because he had taken pain medication just prior to that 
testing, and because he had "terrible pain" for a few days 
after the examination which required intraarticular 
injections in both knees within 30 days.  The Board notes 
that its decision reflects the worsening in the Veteran's 
left knee condition demonstrated in examinations and 
treatment records prior to December 2009.  Moreover, the 
Veteran's rating was not reduced as a result of his December 
2009 VA treatment record.

In May 2005, the Veteran was provided with his first VA 
examination of his knees.  The examiner reviewed the claims 
file.  The Veteran reported having a knee brace at home, 
which he uses as needed.  The Veteran also reported taking 
pain medication for his knees as needed.  The Veteran stated 
that his knees usually do not bother him in the performance 
of his job as a gas station employee.  With respect to 
activities of daily living, the Veteran reported that his 
knees bother him when he squats and climbs stairs.  On 
examination, the VA examiner found that the Veteran was 
overweight.  Inspection of the knees revealed tenderness to 
deep palpation on the medial aspect of the left knee.  There 
was no evidence of instability or deformity.  The Veteran had 
left knee extension to 0 degrees, and flexion to 120 degrees; 
he had no additional range of motion lost due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  The examiner noted that an April 2002 magnetic 
resonance imaging (MRI) showed no evidence of meniscal tears; 
there was a chondral effect within the upper and lateral 
aspect of the patellar cartilage with a small amount of 
subchondral bone marrow edema.  A prior x-ray from August 
2001 revealed minimal degenerative joint disease of the left 
knee.  A May 2005 x-ray revealed osseous alignment within 
normal limits, no definite evidence of acute fracture, and a 
loose body (versus less likely fragmentation of the medial 
tibial spine) on the left.  The examiner diagnosed the 
Veteran with mild internal derangement of the knees.

In November 2006, the Veteran was provided with his second VA 
examination of his knees.  The examiner did not have the 
claims file available for review.  The Veteran reported 
having flare-ups of pain in his left knee 3 to 4 times per 
week, with each lasting a few seconds.  He reported that he 
has decreased range of motion in his knees, his knees give 
out, he uses a brace for his left knee about 4 times per 
week, and he takes pain medication for his knees.  The 
Veteran noted that, at work, he cannot climb ladders, avoids 
climbing stairs when possible, and avoids lifting more than 
30 or 40 pounds.  He also reported that he cannot ride a 
bicycle, run, jog, play baseball or football, or use exercise 
equipment with stairs.  On examination, the Veteran had left 
knee extension to 0 degrees, and flexion to 85 degrees; he 
had painful motion from 75 to 85 degrees of flexion, and no 
additional range of motion loss due to pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use.  The Veteran's left knee medial and lateral 
ligaments were stable, with varus/valgus in 30 degrees of 
flexion, and varus/valgus in extension.  The Veteran's left 
anterior and posterior cruciate ligaments were stable.  The 
VA examiner diagnosed the Veteran with degenerative joint 
disease of the left knee.

In December 2006, a VA primary care physician noted that the 
Veteran's left knee was in a Bledsoe cage.

In July 2009, the Veteran was provided with his third VA 
examination of his knees.  The examiner reviewed the claims 
file.  The Veteran reported having knee pain; decreased range 
of motion; laxity of the knees 3 to 4 times a day, with 
falling; grinding of the bones in the knees; popping of the 
knees; locking of the knees once per week; and intermittent 
swelling of the knees.  The Veteran reported using a left 
knee brace daily, as well as medication.  The Veteran 
reported that he could not climb ladders, avoids climbing 
stairs, and avoids lifting more than 10 to 15 pounds.  He 
further reported that he cannot ride a bicycle, run, or jog; 
cannot play baseball, football, tennis, or golf; and cannot 
use exercise equipment with stairs.  On examination, the 
Veteran had left knee extension to 0 degrees, and flexion to 
45 degrees; he had painful motion at 45 degrees of flexion, 
and no additional range of motion loss due to pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use.  The examiner found that the Veteran had 
unstable medial and lateral ligaments in his left knee with 
varus/valgus in 30 degrees of flexion, and slight laxity.  
The examiner found that the Veteran had stable medial and 
lateral ligaments in his left knee with varus/valgus in 
extension.  The Veteran's left knee anterior and posterior 
cruciate ligaments were stable.  The Veteran's left knee was 
without palpable or audible click, based on McMurray's test.  
The examiner found tenderness of the left knee medial area, 
with no weakness, crepitus, or subluxation.  X-rays of the 
Veteran's left knee showed continued minimal joint space 
narrowing, no evidence of an acute fracture or subluxation, 
and no significant interval change from prior x-rays.  The 
Veteran had minimal lateral tibial spine beaking and 
prominence of the tibial spine, with a small (2 mm x 7 mm) 
ossific density to the left tibia at the joint line.  The 
examiner diagnosed the Veteran with internal derangement of 
the left knee, degenerative joint disease of the left knee, 
and slight laxity of the left knee.

The Veteran is not entitled to a rating under Diagnostic Code 
5256, because he has not been diagnosed with ankylosis of the 
left knee.

As of July 10, 2009, the Veteran is entitled to a disability 
rating of 10 percent under Diagnostic Code 5257, because he 
has slight lateral instability of the left knee.  On July 10, 
2009, a VA examiner found that he had slight laxity and 
unstable medial and lateral ligaments in his left knee.  The 
Veteran is not entitled to a disability rating under 
Diagnostic Code 5257 prior to July 10, 2009, because he was 
not diagnosed with lateral instability of the left knee 
before that time; the Veteran was found to have no evidence 
of instability in his May 2005 VA examination, and his left 
knee lateral ligaments were found to be stable in his 
November 2006 VA examination.

For the period prior to July 10, 2009, the Veteran's 
limitation of motion (flexion and extension) was 
noncompensable.  Because he was diagnosed with degenerative 
arthritis (i.e., degenerative joint disease), he is entitled 
to a 10 percent disability rating under Diagnostic Codes 5003 
and 5010 for the period prior to July 10, 2009.  A 20 percent 
rating is inapplicable because the Veteran was not diagnosed 
with occasional incapacitating exacerbations.

A still higher rating of 20 percent under Diagnostic Code 
5260 is inapplicable because the Veteran does not have 
evidence of limitation of flexion of the left leg to 30 
degrees.

The Veteran is not entitled to a rating under Diagnostic Code 
5261, because he has left knee extension to 0 degrees.  
Limitation of extension of the leg to 10 degrees is required 
for a compensable rating under Diagnostic Code 5261.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  Even with consideration of pain on 
movement, the Veteran's service-connected left knee 
disabilities did not fall within the criteria warranting a 
higher evaluation than described above.

In summary, the Board finds that the criteria for an initial 
disability rating in excess of 10 percent for internal 
derangement of the left knee with degenerative joint disease 
have not been met.  Diagnostic Codes 5003, 5010, 5260, 5261 
(2009).

The Board further finds that, resolving all reasonable doubt 
in favor of the Veteran, as of July 10, 2009, the criteria 
for an initial rating of 10 percent, but no greater, for 
slight laxity and unstable medial and lateral ligaments in 
his left knee have been met.  Diagnostic Code 5257 (2009).

The Board has considered the issue of whether the Veteran's 
left knee disabilities, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Because 
there is no evidence of marked interference with employment 
or frequent periods of hospitalization, the application of 
the regular schedular standards is not found to be 
impractical in this case.


ORDER

An initial disability rating in excess of 10 percent for 
internal derangement with degenerative joint disease of the 
right knee is denied.

As of December 21, 2006, the criteria for a separate rating 
of 10 percent, but no more, for slight lateral instability 
and subluxation of the right kneecap is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An initial disability rating in excess of 10 percent for 
internal derangement with degenerative joint disease of the 
left knee is denied.

As of July 10, 2009, the criteria for an initial rating of 10 
percent, but no more, for slight laxity and unstable medial 
and lateral ligaments of the left knee is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


